Citation Nr: 1224264	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disability.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The Veteran had active service from March 1967 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.                  

In a November 2010 decision, the Board determined that new and material evidence had been presented to reopen the Veteran's claim of entitlement to service connection for a cervical spine/neck disability.  In addition, the Board remanded the underlying service connection claim for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.     

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence. 

The Veteran is currently in receipt of a total disability evaluation based on individual unemployability (TDIU).  That is, he has been found unemployable due to the totality of his service-connected disabilities and is in receipt of a 100 percent disability evaluation.  See 38 C.F.R. §§ 3.340, 3.321, 4.16(a).


FINDING OF FACT

There is a preponderance of the evidence against a nexus between a current diagnosis of a cervical spine/neck disability, to include multilevel degenerative disc disease of the cervical spine with central canal and foraminal narrowing, and any incident of service.  


CONCLUSION OF LAW

Entitlement to service connection for a cervical spine/neck disability, to include multilevel degenerative disc disease of the cervical spine with central canal and foraminal narrowing, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).           

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In this case, the Veteran maintains that he has a cervical spine/neck disability, currently diagnosed as arthritis of the cervical spine with central canal and foraminal narrowing, that is related to his period of active service, specifically to an in-service neck injury.  In this regard, the Board notes that the Veteran has given inconsistent statements regarding the history of his original neck injury:  In a statement from the Veteran, dated in May 2003, he indicated that at the time of his in-service back injury when he fell off a ladder, he also injured his neck when it was "whipped back" during his fall.  In this regard, although the Veteran's service treatment records confirm a back injury, they do not show that he injured his neck at that time.  The records reflect that in December 1967, the Veteran sought treatment after a recent fall which involved a "blow" to his lumbosacral spine.  The Veteran stated that he had pain in his coccyx when sitting.  No diagnosis was provided.  With respect to the Veteran's in-service back injury, the Board notes that in a March 1969 rating action, service connection was granted for residuals of a contusion in the lumbosacral area.     

The Veteran has also maintained that during service, he injured his knees and neck when he was thrown against a wall in a rocket explosion.  In a March 1998 VA examination report, the Veteran also referred to the explosion as a "nuclear blast."  In this regard, the Veteran's service treatment records are negative for any evidence that the Veteran was involved in a rocket explosion/nuclear blast.  

In addition, although they do show that he injured his left knee, they do not show that he injured his neck at that time.  According to the records, in September 1968, the Veteran injured his left knee when he fell and hit his knee on a metal plate.  He sustained a direct trauma to the left tibial tubercle and was treated with a cylinder cast.  In a March 1969 rating action, the RO granted service connection for residuals of a contusion of the left knee.  

Moreover, the RO noted that although there was no evidence of a contusion of the right knee in service, granting resolution of reasonable doubt in the Veteran's favor, service connection was granted for residuals of a contusion of the right knee. 

The Board further notes that in the Veteran's March 2009 substantive appeal (VA Form 9), he stated that he had injured his neck during the Tet Offensive Campaign.  According to the Veteran, after his injury, men in his unit had to carry him to receive medical care.  In this regard, there is no evidence showing that the Veteran engaged in combat with the enemy, to include participating in the Tet Offensive Campaign.  Although his service records confirm that he served in Vietnam, they fail to show receipt of any award that would indicate combat.  Importantly, the Veteran's own prior statements to not support this finding.   

In light of the above, given that the Veteran has been inconsistent regarding the history of his cervical spine/neck disability, such undermines the veracity of his statements.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports the onset of his neck problem.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.) 

In this case, the Veteran's service treatment records are negative for any complaints or findings of a cervical spine/neck injury or disability.  In addition, the records show that in October 1968, the Veteran underwent a "REFRAD" (release from active duty) examination.  At that time, his spine and other musculoskeletal system were clinically evaluated as "normal."  

In a Certificate of Attending Physician, dated in December 1968, a private medical physician stated that he had recently drained an abscess from the left side of the Veteran's neck.  However, the Board notes that no cervical spine/neck disability was diagnosed at that time.  

In October 1968, the Veteran filed a claim of entitlement to service connection for a fractured left knee.  In addition, in November 1968, he filed claims for service connection for injury to his knees and injury to his back.  However, he did not file a claim for service connection for a cervical spine/neck disability, nor did he make any mention of any symptomatology related to the cervical spine/neck.  As such, this tends to show that the Veteran did not consider any cervical spine/neck disability a concern at that time.  

In November 1968, the Veteran underwent a VA examination.  However, he did not report having any complaints with regard to his cervical spine/neck, which provides factual evidence against his own claim at this time.  The Board recognizes that in a February 2005 statement from the Veteran, he maintained that at the time of the November 1968 VA examination, he did have complaints of pain in both his lumbar and cervical spines, as secondary to his in-service fall.  He also contended that the examination showed that he had tenderness in the trapezius muscle and right paravertebral muscle group at C5-C7.  However, a review of the November 1968 VA examination report shows that although the Veteran referred to his knees and back, he did not refer to his neck.  He stated that during service, he had struck both knees against a wall in a rocket explosion.  He also stated that he fell off a ladder in December 1967 and injured his dorsal and lumbar areas.  According to the Veteran, he ached from his shoulders to his knees with prolonged standing and walking.  He also had pain in his low back with activity.  

The Board further notes that although the physical examination showed that there was tenderness in the trapezius muscles and the right paravertebral muscles, the tenderness was at D-5 to D-7 and LD-12 to L2.  There was no reference to C5-C7, as claimed by the Veteran, undermining his contentions.   

After the Veteran was granted service connection for residuals of contusions to the lumbosacral area and bilateral knees in a March 1969 rating action, he filed an appeal for higher initial ratings.  However, during the appeal, he did not refer to any cervical spine/neck disability or symptomatology.  In addition, in a May 1975 statement, the Veteran filed claims for increased ratings for his service-connected low back and bilateral knee disabilities.  Although he referred to his "neck-back condition," he only discussed his back symptomatology.   He specifically noted that his back condition had worsened.  The Veteran did not refer to any cervical spine/neck symptomatology.  

In January 1997 and March 1998, the Veteran underwent VA examinations.  However, once again, he did not report having any current complaints with regard to his cervical spine/neck.  

The first evidence of a cervical spine/neck disability, including x- ray evidence actually documenting arthritis in the Veteran's cervical spine, is in November 1997, over 29 years after the Veteran's separation from the military.  VA Medical Center (VAMC) outpatient treatment records show that in November 1997, the Veteran underwent a magnetic resonance imaging (MRI) of his cervical spine.  The MRI was reported to show central canal narrowing at C4-5 and C5-6, and moderate to moderately severe neural foraminal narrowing at C4-5 to C6-7, bilaterally.  The etiology of the narrowing was either congenital or post-traumatic.  The records further reflect that in June 1998, the Veteran was treated for recurring neck pain.  At that time, he was refitted with a cervical collar.  

In August 1998, it was reported that the Veteran had a compressed cervical spine.  In September 1998, the Veteran underwent another MRI.  The MRI was interpreted as showing degenerative changes of the cervical spine.  

With respect to negative evidence, the United States Court of Appeals for Veterans' Claims (Court) has held that the fact that there was no record of any complaint, let alone treatment, involving the veteran's condition for many years could be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].

The Board also notes that, as there is no medical evidence of arthritis of the cervical spine within one year subsequent to service discharge, the presumptive provisions for this disease found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

In light of the above, the Board observes that the clinical evidence does not reflect continuity of symptomatology and provides evidence against such a finding that the Board finds overwhelming.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible, for many reasons cited above. 

As previously stated, although the Veteran's service treatment records show that in December 1967, the Veteran injured his back in a fall, the records do not reflect that he injured his neck at that time.  Based on a total review of the evidence, including many statements made by the Veteran over many years, the Board finds, on a factual basis, that the Veteran did not injure his neck during service.    

Even if the Board accepts as true that the Veteran injured his neck at the same time he injured his back the question here, however, is whether his current cervical spine/neck disability, diagnosed as multilevel degenerative disc disease of the cervical spine with central canal and foraminal narrowing (see private MRI report, dated in October 2009), is linked to the in-service neck injury.  

In addition to the fact that the service treatment records are negative for any findings relating to a neck injury or disability, the Board specifically notes that at the time of the Veteran's October 1968 REFRAD examination, his spine and other musculoskeletal system were clinically evaluated as "normal."  Such evidence indicates that whatever manifestations of a neck injury were present during service were acute and transitory and resolved with treatment.  The normal separation examination weighs against the claim.  In addition, the gap of time between the in-service injury and the first post-service medical evidence of a diagnosis of a cervical spine/neck disability also weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered in service connection claims).

The Board must further observe that the post-service medical records, as cited above, provide particularly negative evidence against the Veteran's claim of a neck problem since this alleged injury.

Also of note is the fact that the Veteran did not raise a claim of service connection for a cervical spine/neck disability until August 2002, over 33 years after his discharge from the military, while filing other claims.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  The Board recognizes that, according to the Veteran, he did have complaints of pain in his neck at the time of the November 1968 VA examination.  However, as stated above, a review of the November 1968 VA examination report is negative for any complaints or findings of neck symptomatology or disability.   

In addition, although in a May 1975 statement, the Veteran referred to his "neck-back" condition, he only discussed his back symptomatology and did not refer to any neck symptomatology.  The statement was clearly a claim for an increased rating for his service-connected low back disability; he did not specifically raise a claim for service connection for a cervical spine/neck disability.  See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (while the VA should broadly interpret submissions from a veteran, it is not required to conjure up claims not specifically raised).  

Throughout the years up until the Veteran's current claim, filed in August 2002, the Veteran had kept in touch with VA for various reasons (claims and other actions), none of which involved the cervical spine/neck problem cited by the Veteran as existing since service (while at the same time he cites other problems).  This is evidence against the claim.  Therefore, for the above reasons, the Board finds that continuity of symptoms since service separation has not been established.  

With respect to the statements from the Veteran asserting a nexus between his currently diagnosed degenerative disc disease of the cervical spine with central canal and foraminal narrowing, and his period of active service, specifically his in-service neck injury, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  With respect to the Veteran's currently diagnosed cervical spine disability, the Board observes that degenerative arthritis is diagnosed on the basis of clinical and x-ray examinations.  Specialized education and/or training are required for a determination as to such diagnosis or to determine the etiology of arthritis.  The Veteran is not competent to provide an opinion on an earlier diagnosis or the causation of his degenerative arthritis of the cervical spine.  As such, he is not competent to address etiology in the present case.

In regard to the pertinent nexus question at hand, VAMC outpatient treatment records show that in September 2006, a VA examiner, L.A.L., M.D., treated the Veteran.  At that time, Dr. L. stated that the Veteran had pain syndrome that dated back to a blast injury in Vietnam wherein a rocket landed in his bunker and threw him into a wall resulting in knee injuries and L1 compression fracture.  According to Dr. L., she had been asked to address the question of whether the Veteran's currently diagnosed cervical disease was due to his in-service injury.  Dr. L. opined that based on the Veteran's history, it was as likely as not that his cervical damage occurred at the same time as the blast injuries which caused the lumbar abnormalities.  In March 2007, Dr. L. provided an addendum to her opinion.  She stated that the basis of her opinion was the fact that the Veteran had experienced continuous symptoms since his discharge from the military and had not had any other severe injuries to his spine that would result in the findings seen on his MRI.  

VAMC outpatient treatment records also show that in October 2006, an examiner noted that the Veteran had chronic neck pain, with onset being 1968.  The examiner further reported that the neck pain was resultant from a blast injury in Vietnam when a rocket went into the Veteran's bunker and he was thrown against a wall resulting in knee injuries and L1 compression fracture.

Upon a review of the opinions from Dr. L. and the October 2006 VA examiner, they appear to be based on the history as related by the Veteran only.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Board is cognizant of Kowalski v. Nicholson, 19 Vet. App. 171 (2005), wherein the Court held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  See e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  

Here, the Board finds that the Veteran's reported history was not accurate.  Although the Veteran has maintained that during service, he injured his knees and neck when he was thrown against a wall in a rocket explosion, the Veteran's service treatment records are negative for any evidence that the Veteran was involved in a rocket blast.  They do show that he injured his left knee in September 1968; however, the records reflect that the injury was due to a fall, not a rocket blast.  In addition, the records do not show that he hurt his back in a rocket blast; rather, the records reflect that he hurt his back when he fell in December 1967.  Moreover, although the Veteran has maintained continuity of symptoms since service separation, the Board has found his reported history of continued symptomatology since active service to be not credible.  Therefore, given that Dr. L. and the October 2006 VA examiner referred to the Veteran's alleged injuries due to a rocket blast, and Dr. L. also referred to his continuity of symptoms since service separation, and that such references were not based on a full factual foundation, the Board finds that any opinion by Dr. L. or the October 2006 VA examiner linking the Veteran's diagnosed degenerative disc disease of the cervical spine with central canal and foraminal narrowing to service, lacks credibility, and is therefore, without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).

The Veteran has submitted a private medical record wherein it was noted that in November 2009, he sought treatment for a neck injury.  The diagnosis was pinched nerve in the neck.  However, the record is negative for any opinion regarding the pertinent nexus question.  

In light of the above, the Board finds that the preponderance of the evidence weighs against a finding that any cervical spine/neck disability, to include multilevel degenerative disc disease of the cervical spine with central canal and foraminal narrowing, developed in service or within the one year following service or is due to any event or injury in service.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in August 2006 and December 2006 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in August 2006 and December 2006 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the March 2008 decision that is the subject of this appeal in its August 2006 and December 2006 letters.  

With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letters from RO, dated in August and December 2006), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to records from the Social Security Administration (SSA), although the Veteran made a reference to receiving SSA disability benefits in a January 2010 statement, in a February 2010 Memorandum, the RO made a formal finding on the unavailability of any SSA records.  

The RO noted that in a response from SSA, dated in November 2009, they stated that they could not send any SSA records because there were no records to send.  According to SSA, either the Veteran had not filed for SSA benefits or, if he had filed, medical records were not obtained.  

In the November 2010 remand, the Board asked the RO to obtain all outstanding VA treatment records from the VAMC's in San Diego, California, San Bernardino, California, and Northport, New York, dated from 1969 to the present.  

Pursuant to the remand, the RO requested outpatient treatment records from the Northport VAMC.  In a return response, dated in November 2010, the Northport VAMC notified the RO that all Northport records were transferred to the San Diego VAMC in July 1996.  The Board notes that the evidence of record includes outpatient treatment records from the San Diego VAMC, dated from July 1996 to November 2010.  In addition, in a letter from the San Diego VAMC, dated in January 2012, the San Diego VAMC informed the RO that they did not have any records pertinent to the Veteran in the time frame from January 1969 to December 1973.  Moreover, in February 2012, the RO contacted the Veteran to inform him that they were trying to obtain treatment records from the San Bernardino VAMC.  However, the Veteran responded that he was never treated at the San Bernardino VAMC.  

With respect to an examination, the RO did not provide the Veteran with an examination regarding his claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, an examination is not warranted under 38 U.S.C.A. § 5103A(d) because there is no competent evidence that the Veteran's currently diagnosed cervical spine/neck disability is related to his period of active service of any probative weight and significant evidence against this finding (as noted above).  Therefore, no further action is necessary to assist the claimant with the claim.

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 





ORDER

Entitlement to service connection for a cervical spine/neck disability, to include multilevel degenerative disc disease of the cervical spine with central canal and foraminal narrowing, is denied.  


___________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


